Title: To George Washington from William Butler, 19 August 1782
From: Butler, William
To: Washington, George


                  May it please your Excellency
                     
                     Carlisle Barracks 19th Augt 1782
                  
                  I beg leave to trouble your Excellency upon a subject that greatly concerns me: from the honor done me in commands, very respectable and somewhat singular from any Officer of my Rank in the Army, and having sufficient reason to believe that every part of my conduct, whilst then acting met with your excellency’s approbation, I am induced at this time to inform you a true state of my feelings.
                  The dispute between Colol Richard Butler and myself respecting his taking the command of this post is so delicate tho’ public a nature that I would wish to say as little on it as possible; my being the junior Colonel in the state there was not a command for me last year, therefore, I had no share in the laurels of the last glorious Campaign under your Excellencies command, I was then ordered to remain at this post to command and receive the recruits from the different places of rendezvous, and attend to the recruiting Service under Colonel Humptons directions, every part of which for this eighteen months past, I have performed with some degree of success.  His superiority in Rank is what I always must give way to, but his being appointed to the command, when he is only Absent from the southern Army (where his command now is) for the restoration of his health; or admitting he has not a command in existence, he has been detailed and his tour is over, as well as every other commanding Officers of Regiments in the state, except myself, whose tour came next agreeable to Detail by the commanding Officer of the State.  Your Excellencies order to Colol Richard Butler I understood, was, that in case the men at this Post marched to the southard as recruits to complete the Regiments they were to be under his directions, if that had been the case I should not have complained, but as it is now very probable, they will move as a Battallion, the command must certainly devolve upon me, and as they are at present situated I think they ought to be under my command.  I appeal to your Excellencies feelings on my situation; from my present circumstance, I can only conceive myself unworthy of command, by being superseded by one who is on furlough, and has a very respectable command at a place of much greater importance, indeed, the manner of Officers in his situation, taking such a command is so unprecedented that it gives me much surprise; the character I have heretofore supported, during my long continuance in the Army, makes the reflection doubly painfull, and as there is now so fair a prospect of a conclusion of this unhappy contest and in all probability the late arrangement of the Army will intirely exclude me from it, I would wish, if I am deserving, to leave it with as good a reputation as I entered it.  From the experience I have had of your Excellencies goodness, I am fully preswaded that my Injury proceeded not from design but rather from mistake, and I rest assured, that upon your Excellencies being made acquainted with my circumstances, I will have every justice done me; on the other hand, if I am wrong in my ideas, I wish to be informed by your Excellency.
                  Colol Richd Butler has been indefatigable in the disipline of the Troops here, the greater part of them is fit to do duty with the most vertiran soldiers, and most assuredly deserves much honor, as they have been intirely under his direction.  I have the honor to be with every sentiment of respect and esteem your Excellency’s most obedient and very Humble servant 
                  
                     Wm Butler  Lt Colo. Comdt
                     4th Penna Regt &.
                  
               